                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                     :
TONY DEWITT
                                     :

     v.                              :    Civil Action No. DKC 18-3202

                                     :
WILLIAM RITZ, et al.
                                     :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution in this civil

rights case is the partial motion to dismiss filed by Defendants

Michael      Glenn,   Garnell     Green,      Charles   Jones,       Gregory

MacGillivary,     William    Ritz,   Kevin    Turner,   and   Mark     Veney

(collectively, “Defendants”).        (ECF No. 18).      The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.     Local Rule 105.6.         For the following reasons, the

partial motion to dismiss will be granted.

I.   Background1

     On July 5, 2002, Sherene Moore and Maurice Booker were shot

in Baltimore City, Maryland; Ms. Moore died and Mr. Booker was

wounded.2    (ECF No. 1, ¶ 18).      On November 24, 2003, Tony Dewitt



     1 Unless otherwise noted, the following facts are undisputed
and construed in the light most favorable to Plaintiff.

     2  The complaint lifts, nearly verbatim, its factual
allegations from an opinion of the Circuit Court for Baltimore
City, Maryland granting Plaintiff post-conviction relief.  See
Dewitt v. Maryland, Case No. 103006015-16 (ECF No. 18-2).  The
(“Plaintiff”) was found guilty of first degree murder of Ms.

Moore, use of a handgun in a crime of violence, and attempted

first degree murder of Mr. Booker.                      (ECF No. 18-2, at 7-8).          On

August 21, 2015, the Circuit Court for Baltimore City, Maryland

granted Plaintiff’s petition for post-conviction relief because

Plaintiff’s        trial     counsel    rendered         ineffective       assistance    of

counsel       by   failing     to   develop       and    investigate       adequately    an

eyewitness, Tyrell Curtis, “who told the police that he was

right       next   to   [Ms.   Moore]    and      that    [Plaintiff]       was    not   the

shooter.”          (Id., at 63–72).            On October 16, 2015, “a nolle

prosequi was entered on all counts.”3                    (ECF No. 1, ¶ 5).

        On October 15, 2018, Plaintiff filed a complaint against

Defendants,        police      officers    of       the        Baltimore    City    Police

Department          (“BCPD”),       alleging            that      they     “manufactured



post-conviction opinion, in turn, adopted without correction
“the same statement of facts drawn and quoted directly from the
Court of Special Appeals unpublished opinion.”       (Id., at 8
(citing Dewitt v. Maryland, No. 2493, slip op. at 3-23 (Md.App.
Feb. 22, 2007)). The complaint does not cite to either opinion
and selectively omits facts.      Defendants attached the post-
conviction opinion to their motion to dismiss. (ECF No. 18-2).
The opinion may be considered without converting the motion into
one for summary judgment.   See Hall v. Virginia, 385 F.3d 421,
424 n.3 (4th Cir. 2004); Green v. Wells Fargo Bank, N.A., 927
F.Supp.2d 244, 246 n.2 (D.Md. 2013) (“A federal district court
may take judicial notice of documents from state court
proceedings and other matters of public record.”).

        3
       The Supreme Court of the United States ruled in McDonough
v. Smith, 139 S.Ct. 2149, 2161 (2019), that a cause of action
for fabricated evidence accrues when criminal proceedings
terminate in a plaintiff’s favor.
                                              2
inculpatory evidence” against him by threatening witnesses with

arrest      and        incarceration      and       that     they   ignored          “numerous

exculpatory statements that [Plaintiff] was not the shooter.”

(ECF No. 1, ¶¶ 1–5).              On March 18, 2019, Defendants filed the

presently pending motion to dismiss.                       (ECF No. 18).             Plaintiff

requested and received two extensions of time to respond to the

motion to dismiss but did not file a response.4                            (ECF Nos. 21;

22; 23; 24).

II.    Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency            of   the     complaint.               Presley       v.        City   of

Charlottesville,            464   F.3d    480,       483     (4th   Cir.    2006).          In

evaluating the complaint, unsupported legal allegations need not

be accepted.           Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873

(4th       Cir.    1989).         Legal     conclusions         couched         as     factual

allegations are insufficient, Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), as are conclusory factual allegations devoid of any

reference         to    actual    events.           United    Black    Firefighters         of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also

       4
       Because Plaintiff failed to respond and Defendants’ motion
states specific deficiencies with supporting legal argument, the
court has discretion to dismiss the case without reaching the
merits. See, e.g. Watkins v. Washington Post, 17-818-PWG, 2018
WL 805394, at *2 (D.Md. Feb. 9, 2018); Brown-Henderson v.
Capital One, N.A., 13-3324-DKC, 2014 WL 3778689, at *1 (D.Md.
July 29, 2014); White v. Wal Mart Stores, Inc., No. 14-31-ELH,
2014 WL 1369609, at *2 (D.Md. Apr. 4, 2014). Nevertheless, the
court will consider the merits of Plaintiff’s claims.
                                                3
Francis    v.       Giacomelli,     588     F.3d   186,       193    (4th      Cir.   2009).

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged    -    but    it    has   not    ‘show[n]’      –    ‘that      the    pleader   is

entitled       to     relief.’”          Iqbal,    556       U.S.    at     679     (quoting

Fed.R.Civ.P. 8(a)(2)).             Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”                   Id.

III. Analysis

     Plaintiff’s            complaint     raises,     in       a    single      “cause    of

action,” a malicious prosecution claim under 42 U.S.C. § 1983

and alleges both violation of and conspiracy to violate the

Fourth     and        Fourteenth        Amendments       to        the    United      States

Constitution.          (ECF No. 1, at 14).                Defendants contend that

Plaintiff fails to state a § 1983 malicious prosecution claim

against Defendants Glenn, Green, Jones, and Veney because the

complaint           “contains      no      factual        allegations             concerning

[Defendants         Glenn    and   Veney]    and    contains        no    allegations     of

wrongdoing concerning [Defendants Green and Jones].”                               (ECF No.

18-1, at 5–8).          Defendants do not seek dismissal of the § 1983

malicious prosecution claim as to Defendants MacGillivary, Ritz,

and Turner, (Id., at 3 n. 3), and they each filed an answer,

(ECF Nos. 17, 19, 20).              Defendants also contend that Plaintiff

                                             4
fails to state a civil conspiracy claim against any defendant

because the complaint makes conclusory allegations of conspiracy

and   the      intracorporate      conspiracy        doctrine           bars    a    conspiracy

claim in this case.           (ECF No. 18-1, at 8–10).

        A. Malicious Prosecution

        Under § 1983, a plaintiff may file suit against any “person

who, under color of [law] subjects, or causes to be subjected,

any citizen of the United States or other person within the

jurisdiction          thereof     to     the       deprivation           of     any       rights,

privileges,          or   immunities      secured         by   the       Constitution         and

laws[.]”       To state a claim, a plaintiff must allege that: (1) a

right secured by the Constitution or laws of the United States

was violated and (2) the alleged violation was committed by a

person acting under the color of state law.                          West v. Atkins, 487

U.S. 42, 48 (1988).             “Section 1983 ‘is not itself a source of

substantive          rights,’     but     merely      provides            ‘a        method    for

vindicating federal rights elsewhere conferred.’”                                   Albright v.

Oliver, 510 U.S. 266, 271 (1994)(quoting Baker v. McCollan, 443

U.S. 137, 144 n.3 (1979)).

        In    the    United     States    Court      of    Appeals        for       the    Fourth

Circuit,       the    term    “§ 1983    malicious         prosecution          claim”       is   a

conventional,         but    imprecise,    reference           to   a    Fourth       Amendment

claim        for    unreasonable       seizure       which      incorporates              certain



                                               5
elements of the common law tort [of malicious prosecution].”5

Lambert   v.   Williams,    223   F.3d       257,   261-63    (4th   Cir.    2000)

(clarifying “that there is no such thing as a ‘§ 1983 malicious

prosecution’ claim” and explaining the term “is simply a claim

founded on a Fourth Amendment seizure”);                 see also Durham v.

Horner, 690 F.3d 183, 188 (4th Cir. 2012) (describing malicious

prosecution claims as “inartfully termed”).

      Plaintiff   alleges    no    facts      to    suggest   that     Defendants

Glenn, Green, Jones, and Veney violated his Fourth Amendment

rights.    As Defendants emphasize, (ECF No. 18-1, at 5), the

complaint contains no factual allegations regarding Defendants

Glenn and Veney.       The only reference to each of them appears in

the paragraphs identifying the parties.              (ECF No. 1, ¶¶ 11, 12).

The complaint’s sole allegation against Defendant Jones is that

he   “responded   to   a   call   for    a    shooting[,]”     found    a   victim

fatally injured, and cordoned off the surrounding area.                     (Id.,


      5The United States Court of Appeals for the Second Circuit
recently treated a fabricated-evidence claim as arising under
the Due Process Clause because the claim “seeks to vindicate a
right not to be deprived of liberty as a result of the
fabrication of evidence by a government officer.”     McDonough,
139 S.Ct. at 2155 (internal citation and quotation marks
omitted). The Supreme Court assumed without deciding “that the
Second Circuit’s articulations of the right at issue and its
contours [were] sound,” and also recognized that fabricated-
evidence claims are most analogous to malicious prosecution
claims. Id. at 2155–56. The Court did not “opine on what the
elements of a constitutional malicious prosecution action under
§ 1983 are or how they may or may not differ from those of a
fabricated-evidence claim.” Id. at 2156 n.3.
                                        6
¶ 23).       Although the complaint alleges that Defendant Jones “was

acutely aware that [Plaintiff] was never at the crime scene[,]”

that allegation ignores testimony from two witnesses that placed

him in a car on the scene and in a nearby alley (although they

later       recanted).        (ECF    No.    18-2,       9–13).      Similarly,   the

complaint’s sole allegation against Defendant Green is that he

interviewed       Mr.    Brooks      jointly      with    Defendant      MacGillivary.

(ECF     No.    1,   ¶ 39).          The    complaint      fails    to   allege   that

Defendants Glenn, Green, Jones, and Veney violated Plaintiff’s

Fourth      Amendment      rights    and    the   § 1983    malicious      prosecution

claim against them will be dismissed.

       B. Civil Conspiracy

       To      establish     a   civil      conspiracy      claim     under    § 1983,

Plaintiff must present evidence that Defendants “acted jointly

in concert and that some overt act was done in furtherance of

the conspiracy which resulted in [Plaintiff’s] deprivation of a

constitutional right[.]”              See Hinkle v. City of Clarksburg, 81

F.3d 416, 421 (4th Cir. 1996).               An essential element for a claim

of conspiracy to deprive Plaintiff of a constitutional right is

an agreement to do so among the alleged co-conspirators.                           See

Ballinger v. N.C. Agric. Extension Serv., 815 F.2d 1001, 1006-07

(4th Cir. 1987).           Without an agreement, the independent acts of

two or more wrongdoers do not amount to a conspiracy.                              See

Murdaugh Volkswagen, Inc. v. First Nat’l Bank of S.C., 639 F.2d

                                             7
1073, 1075-76 (4th Cir. 1981).       Plaintiff fails to allege the

required agreement among Defendants and fails to allege that

Defendants participated in any conspiracy.

IV.   Conclusion

      For the foregoing reasons, the partial motion to dismiss

filed by Defendants will be granted.         A separate order will

follow.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                 8
